DETAILED ACTION
This notice is in response to the remarks and amended claims filed on 03/31/2021 for examination, as well as the claim set alterations indicated to be entered following the applicant interview of 05/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 4, 7-8, 10, 13, 15-20 have been amended.
Claims 2, 5, and 14 are cancelled.
Claims 1, 3-4, 6-13, and 15-20 are pending.

Response to Remarks/Amendments
Claims 1, 3-4, 6-13, and 15-20 are pending in the application. In view of the submitted remarks, and the interview communication on 05/12/2021, the herein amendments to the claims and specification overcome each and every drawings objection, claim objection, 112 rejection, 101 rejection, and 103 rejection previously set forth in the non-Final Office Action mailed 02/22/2021. 

Interview Summary
Examiner initiated an Examiner Interview on 05/12/2021, Applicant and Examiner discussed potential amendments to the claims to overcome the art as cited with regards to Hanna 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provisioned by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendment was given in email received from applicant on May 19, 2021 to amend claims 1, 13, 16, 18, and 20 as herein, and to cancel claim 5. Further authorization for examiner’s amendment was given in an email received from applicant on May 20, 2021 to amend the specification as herein.
The application has been amended as follows:
SPECIFICATION:
Page 12, lines 10-14 has been amended as follows:
“According to various embodiments, the trust connector 314 may be used to facilitate communications between the identity node [[302]] 202 and the trust service 212. The identity services module 316 may be used to perform identity queries. For example, the identity services module 316 may receive a query that includes a network identifier and one or more pieces of information. The identity services module 316 may then query the transaction ledger module 320 to determine if the information is associated with the network identifier.”

CLAIMS:
1. (Currently Amended) A method comprising:
	receiving via a network interface a request to identify a data value, the request received at a designated one of a plurality of identity nodes, the designated identity node located on a computing device including a processor and a memory module;
	transmitting a query that includes the data value to an identity service associated with the designated identity node;
receiving a response message received from the identity service, the response message including a first one or more network identifiers corresponding with the data value and determined in part by identifying a first correspondence between the data value and one or more local identifiers specific to the identity service;
communicating with the plurality of identity nodes to identify a second plurality of network identifiers corresponding with the data value, the first one or more network identifiers being a subset of the second plurality of network identifiers, wherein each of the second plurality of network identifiers is stored in the trust ledger, the trust ledger being shared among the plurality of identity nodes, each of the second plurality of network identifiers being associated in the trust ledger with a respective one or more data values; 
after being elected to select a network identifier, selecting a designated one of the second plurality of network identifiers based on a relative frequency among the plurality of network identifiers; and
updating a trust ledger to include a correspondence between the designated network identifier and the data value.

5. (Canceled).

13. (Currently Amended) A database system implemented via a server system, the server system comprising:
a communications interface implemented at a designated one of a plurality of identity nodes, the communications interface being operable to:
receive a request to identify a data value, 
transmit a query that includes the data value to an identity service associated with the designated identity node,

communicate with the plurality of identity nodes to identify a second plurality of network identifiers corresponding with the data value, the first one or more network identifiers being a subset of the second plurality of network identifiers, wherein each of the second plurality of network identifiers is stored in the trust ledger, the trust ledger being shared among the plurality of identity nodes, each of the second plurality of network identifiers being associated in the trust ledger with a respective one or more data values; and
a processor operable to: 
after the designated identity node being elected to select a network identifier, select a designated one of the second plurality of network identifiers based on a relative frequency among the plurality of network identifiers; and
update a trust ledger to include a correspondence between the designated network identifier and the data value.

16. (Currently Amended) The database system recited in claim 13, 

18. (Currently Amended) A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the computer-readable program code comprising instructions configurable to cause:
processing a request to identify a data value, the request received at a designated one of a plurality of identity nodes, the designated identity node located on a computing device including a processor and a memory module;

receiving a response message received from the identity service, the response message including a first one or more network identifiers corresponding with the data value and determined in part by identifying a first correspondence between the data value and one or more local identifiers specific to the identity service;
communicating with the plurality of identity nodes to identify a second plurality of network identifiers corresponding with the data value, the first one or more network identifiers being a subset of the second plurality of network identifiers, wherein each of the second plurality of network identifiers is stored in the trust ledger, the trust ledger being shared among the plurality of identity nodes, each of the second plurality of network identifiers being associated in the trust ledger with a respective one or more data values; 
after being elected to select a network identifier, selecting a designated one of the second plurality of network identifiers based on a relative frequency among the plurality of network identifiers; and
updating a trust ledger to include a correspondence between the designated network identifier and the data value.

20. (Currently Amended) The computer program product recited in claim 18, 

Allowable Subject Matter
Claims 1, 3-4, 6-13, and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. 
Specifically, amended claim 1 recites, inter alia, “communicating with the plurality of identity nodes to identify a second plurality of network identifiers corresponding with the data value, the first one or more network identifiers being a subset of the second plurality of network identifiers, wherein each of the second plurality of network identifiers is stored in the trust ledger, the trust ledger being shared among the plurality of identity nodes, each of the second plurality of network identifiers being associated in the trust ledger with a respective one or more data values; after being elected to select a network identifier, selecting a designated one of the second plurality of network identifiers based on a relative frequency among the plurality of network identifiers […]”.
Art found of record, e.g., the previously cited Hanna (US20190057223) in view of Singh et al. (US20200204557) teaches receiving via a network interface a request to identify a data value, the request received at a designated one of a plurality of identity nodes, the designated identity node located on a computing device, transmitting a questing that includes the data value to an identity service, receiving a response including network identifier, communicating with the notes to identifier the corresponding network identifiers and data values, and updating a trust ledger (see as cited in non-final office action dated 02/22/2021). However, the combination of Hanna and Signh fails to teach the second plurality of network identifiers being the identifiers stored and shared among the nodes and selecting a designated one of the second plurality of identifiers based on a relative frequency among the plurality of network identifiers.
Other prior art of record, e.g., Golberg et al. (US20190244243) discloses arriving to an validation consensus using a plurality of nodes nodes (see, e.g., [0028-030]), but fails to remedy the local identifier selection as particularly claimed, as well as a second plurality of network identifiers stored and shared among the nodes. Further, Smith et al. (US20200159847) discloses a system wherein a received request identifies items, wherein a plurality of databases verify the values in 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claims 13 and 18 similarly have been amended to recite language directed to the aforementioned subject matter. Dependent claims 3-4, 6-12 (of claim 1), 15-17 (of claim 13), and 19-20 (of claim 18) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438